 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EDWARD WONG et al.,

 

 

 

 

Plaintiffs,
~versus- No. 19 Civ. 3731 (LAP)

WILMINGTON CAPITAL SECURITIES,
LLC et al.,

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:
Counsel shall appear with their clients for a conference on

February 19, 2020, at 9:00 a.m.
SO ORDERED.

Dated: New York, New York
February \% , 2020

fo Bee Eg
Siyertn () Voavles
i LNMELEA f. SAERMLEE
Loretta A. Preska™ a“
Senior U.S. District Judge

 

 
